CROW, Chief Judge,
concurring.
I concur in the principal opinion, and write only to emphasize that our holding should be strictly limited to the unique facts before us. A custodial parent already possessing a child support order who seeks to collect support by a URESA proceeding should not have to assume a risk that the existing support order will be modified by any order entered in the URESA proceeding. Absent the stipulation in open court at the hearing May 1, 1980, which appears to have been understood by the parties, counsel, and the trial court as a modification of the child support obligation imposed upon Dallas by the dissolution decree, I would hold that the child support order in the dissolution decree remained undisturbed by the so-called URESA proceeding.